Opinion issued March 25, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00232-CV
———————————
In re Connie Vasquez Harrison, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator Connie Vasquez Harrison challenges the trial court’s orders (1)
granting her attorney’s motion to withdraw, (2) compelling her to participate
in mediation after allowing her attorney to withdraw, and (3) denying of her
motion for continuance and motion for attorney’s fees.[*]

          We lift the stay of the trial court’s
proceedings, and we deny the petition for writ of mandamus.
PER
CURIAM
 
Panel
consists of Justices Keyes, Sharp, and Massengale.
 




[*]
             The
underlying case is In the Matter of the
Marriage of Clifford Layne Harrison and Connie Vasquez Harrison and In the
Interest of JEH and VMH, Children, No. 2006-68864, in the 311th District
Court, Harris County, Texas, the Honorable Doug Warne, presiding.